                                                                                          Case 2:19-cv-02985-JJT Document 80 Filed 07/13/20 Page 1 of 2



                                                                                   1    Caroline Larsen, SBN 022547
                                                                                        Douglas (Trey) Lynn, SBN 028054
                                                                                   2    OGLETREE, DEAKINS, NASH, SMOAK &
                                                                                   3    STEWART, P.C.
                                                                                        2415 E. Camelback Road, Suite 800
                                                                                   4    Phoenix, AZ 85016
                                                                                        Telephone: 602-778-3700
                                                                                   5
                                                                                        Fax: 602-778-3750
                                                                                   6    caroline.larsen@ogletree.com
                                                                                        trey.lynn@ogletree.com
                                                                                   7
                                                                                        Attorneys for Defendants Oracle Corporation
                                                                                   8    and Oracle Financial Services Software, Inc.
                                                                                   9                       IN THE UNITED STATES DISTRICT COURT
                                                                                   10                             FOR THE DISTRICT OF ARIZONA
                                                                                   11   Catherine M. Beardsley, an individual,          No. CV-19-2985-PHX-JJT
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                   12                Plaintiff,
                                                                                                                                        DEFENDANTS’ MOTION TO FILE
                                                                                   13                                                   UNDER SEAL CERTAIN EXHIBITS
                                                                                              v.
                                                                                                                                        TO THEIR STATEMENT OF FACTS
                                                                                   14                                                   IN SUPPORT OF THEIR MOTION
                                                                                        Oracle Corporation, a corporation;
                                                 Esplanade Center III, Suite 800




                                                                                                                                        FOR SUMMARY JUDGMENT
                                                   2415 East Camelback Road




                                                                                   15
                                                   Telephone: 602-778-3700




                                                                                        Oracle Financial Services Software, Inc., a
                                                       Phoenix, AZ 85016




                                                                                        corporation, and Does 1-25, inclusive,
                                                                                   16
                                                                                   17                Defendants.

                                                                                   18
                                                                                   19         Defendants Oracle Corporation and Oracle Financial Services Software, Inc.
                                                                                   20   (collectively, “Defendants”) move to file under seal Exhibits 5, 9, 12, 14, 15, and 16 to
                                                                                   21   their Statement of Facts in Support of their Motion for Summary Judgment.
                                                                                   22         Exhibits 5, 9, 12, 14, 15, and 16 contain Confidential and Attorneys’ Eyes Only
                                                                                   23   information as defined in the Protective Order, entered August 13, 2019.
                                                                                   24         Proposed Order to File Certain Exhibits Under Seal to Defendants’ Statement of
                                                                                   25   Facts in Support of their Motion for Summary Judgment filed herewith.
                                                                                   26
                                                                                   27
                                                                                   28
                                                                                        Case 2:19-cv-02985-JJT Document 80 Filed 07/13/20 Page 2 of 2



                                                                                   1       RESPECTFULLY SUBMITTED this 13th day of July 2020.
                                                                                   2                                     OGLETREE, DEAKINS, NASH, SMOAK &
                                                                                                                         STEWART, P.C.
                                                                                   3
                                                                                   4
                                                                                                                         By: s/ Caroline Larsen
                                                                                   5                                         Caroline Larsen
                                                                                                                             Douglas Trey Lynn
                                                                                   6                                         2415 East Camelback Road, Suite 800
                                                                                   7                                         Phoenix, Arizona 85016
                                                                                                                               Attorneys for Defendants
                                                                                   8
                                                                                   9                                                                         43471301.1


                                                                                   10
                                                                                   11
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                   12
                                                                                   13
                                                                                   14
                                                 Esplanade Center III, Suite 800
                                                   2415 East Camelback Road

                                                   Telephone: 602-778-3700




                                                                                   15
                                                       Phoenix, AZ 85016




                                                                                   16
                                                                                   17
                                                                                   18
                                                                                   19
                                                                                   20
                                                                                   21
                                                                                   22
                                                                                   23
                                                                                   24
                                                                                   25
                                                                                   26
                                                                                   27
                                                                                   28

                                                                                                                           2
